Case 1:17-cv-00052-IMK-MJA Document 148 Filed 12/06/19 Page 1 of 7 PagelD #: 5314

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF WEST VIRGINIA

SCOTT T. BALLOCK,
Plaintiff,
Vv. CIVIL ACTION NO.: 1:17-CV-52
Honorable Irene M. Keeley
ELLEN RUTH COSTLOW,
STATE TROOPER MICHAEL KIEF,
and STATE TROOPER RONNIE M.
GASKINS.

Defendants.

DEFENDANT STATE TROOPER MICHAEL KIEF’S
PROPOSED VERDICT FORM

Defendant State Trooper Michael Kief (“Sgt. Kief”), by counsel, hereby submits the
following proposed verdict form, a copy of which is being provided to the Court via email per the
Scheduling Order.

Dated this 6th day of December, 2019.

Respectfully submitted,

/s/ Mark G. Jeffries

Mark G. Jeffries (WV Bar No. 11618)
STEPTOE & JOHNSON PLLC

400 White Oaks Boulevard

Bridgeport, WV 26330-4500

(304) 933-8000

mark. jeffries@steptoe-johnson.com

10558135.1
Case 1:17-cv-00052-IMK-MJA Document 148 Filed 12/06/19 Page 2 of 7 PagelD #: 5315

10558135.1

Monté L. Williams (WV Bar No. 9526)
STEPTOE & JOHNSON PLLC

P.O. Box 1616

Morgantown, WV 26507-1616

(304) 598-8000

monte, williams@steptoe-johnson.com

Counsel for Defendant
State Trooper Michael Kief
Case 1:17-cv-00052-IMK-MJA Document 148 Filed 12/06/19 Page 3 of 7 PagelD #: 5316

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF WEST VIRGINIA

SCOTT T. BALLOCK,
Plaintiff,
v. CIVIL ACTION NO.: 1:17-CV-52
Honorable Irene M. Keeley
ELLEN RUTH COSTLOW,
STATE TROOPER MICHAEL KIEF,
and STATE TROOPER RONNIE M.
GASKINS.

Defendants.

JURY VERDICT FORM

Plaintiff Scott T. Ballock’s Claims Against Defendant State Trooper Michael Kief
1) Do you find that Plaintiff Scott T. Ballock (“Plaintiff”) established by a
preponderance of the evidence all the essential elements of the tort of abuse of process under §
1983 against Defendant State Trooper Michael Kief? !
YES NO

(Go to Question 2.)

2) Do you find that Plaintiff has proven by a preponderance of the evidence all the
essential elements of his malicious prosecution claim under § 1983 against Defendant State
Trooper Michael Kief?

YES NO

(Go to Question 3.)

 

| Sgt. Kief has found no cases in the Fourth Circuit that recognize an abuse of process claim under § 1983.
Sgt. Kief only submits this portion of this verdict form in the event that the Court finds a § 1983 abuse of
process claim to be a viable cause of action.

10558135.1
Case 1:17-cv-00052-IMK-MJA Document 148 Filed 12/06/19 Page 4 of 7 PagelD #: 5317

3) Do you find that Plaintiff has proven by a preponderance of the evidence all the
essential elements of the tort of abuse of process pursuant to West Virginia law against Defendant
State Trooper Michael Kief?

YES NO

(Go to Question 4.)

4) Do you find that Plaintiff has proven by a preponderance of the evidence all the
essential elements of his claim for malicious prosecution under West Virginia law against
Defendant State Trooper Michael Kief?

YES NO

(Go to Question 5.)

5) Do you find by a preponderance of the evidence that Plaintiff has proven all the
essential elements of his claim for civil conspiracy under § 1983 against Defendant State Trooper
Michael Kief?

YES NO

(Go to Question 6.)

6) Do you find by a preponderance of the evidence that Plaintiff established all the
essential elements of tortious interference with contract under West Virginia law against
Defendant State Trooper Michael Kief?

YES NO

10558135.1
Case 1:17-cv-00052-IMK-MJA Document 148 Filed 12/06/19 Page 5 of 7 PagelD #: 5318

Complete this section only if you answered “Yes” to any Questions 1 through 6. If you answered
“No” to all Questions 1 through 6, please have your Foreperson sign and date this verdict form

and return it to the bailiff.

 

7) Having found in favor of Plaintiff in his claim(s) against Defendant State Trooper
Michael Kief, what amount of damages, if any, do you award to Mr. Ballock under the facts of

this case and in light of the Court’s instructions?

a) Economic damages (only if you answered “Yes” to Question 6)
$

b) Non-economic damages
$

Please have your Foreperson sign and date this verdict form and return it to the bailiff.

 

 

JURY FOREPERSON DATE

10558135.1
Case 1:17-cv-00052-IMK-MJA Document 148 Filed 12/06/19 Page 6 of 7 PagelD #: 5319

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF WEST VIRGINIA

SCOTT T. BALLOCK,

Plaintiff,

V. CIVIL ACTION NO.: 1:17-CV-52
Honorable Irene M. Keeley

ELLEN RUTH COSTLOW,

STATE TROOPER MICHAEL KIEF,

and STATE TROOPER RONNIE M.

GASKINS.

Defendants.
CERTIFICATE OF SERVICE

I hereby certify that on the 6th day of December, 2019, I electronically filed the
foregoing “Defendant State Trooper Michael Kief’s Proposed Verdict Form” with the Clerk of the
Court using the CM/ECF system, which will send notification of such filing to the following:

Charles J. Crooks, Esquire
Crooks Law Firm PLLC
244 Pleasant Street
Morgantown, WV 26505
Counsel for Plaintiff

P. Todd Philips, Esquire

Lyons Phillips Legal Group PLLC

141 Walnut Street

Morgantown, WV 26505

Counsel for Defendant Ellen Ruth Costlow

s/ Mark G. Jeffries

Mark G. Jeffries (WV Bar No. 11618)
STEPTOE & JOHNSON PLLC

400 White Oaks Boulevard

Bridgeport, WV 26330-4500

(304) 933-8000
mark.jeffries@steptoe-johnson.com

10558135.1
Case 1:17-cv-00052-IMK-MJA Document 148 Filed 12/06/19 Page 7 of 7 PagelD #: 5320

10558135.1

Monté L. Williams (WV Bar No. 9526)
STEPTOE & JOHNSON PLLC

P.O. Box 1616

Morgantown, WV 26507-1616

(304) 598-8000

monte. williams@steptoe-johnson.com

Counsel for Defendant
State Trooper Michael Kief
